By
THE REGISTER:
[Southern District of New York, ss.: I, Isaac Dayton, one of the registers in said court of bankruptcy, do hereby certify that, In the course of the proceedings in said cause before me, the foregoing question arose before me pertinent to the said proceedings and was stated, and agreed to, by the counsel for the opposing parties, as hereinbefore set forth, and the said parties requested that the same should be certified to the judge for his opinion thereon. Dated 6th April, 1868.
[The thirty-third section of the bankrupt act [14 Stat. 533], declares “that no debt created by the fraud of the bankrupt shall be discharged under the act, but the debt may be proved and the dividend thereon shall be a payment on account of the said debt.” The fact that the debt was created by fraud does not therefore constitute a ground of opposition to the discharge of the bankrupt; and as the examination of the bankrupt is for the purpose of ascertaining whether or not the bankrupt is entitled to a discharge under the act, evidence of fraud in the creation of the debt is not admissible.) 2
BLATGHFORD, District Judge.
The register is correct in his view. The clerk will certify this decision to the register, Isaac Dayton, Esq.

 [Prom 1 N. B. R. 462 (Quarto, 122).]